

Exhibit 10.1



 


 


 


 


 


 




 

--------------------------------------------------------------------------------



THE EMPIRE DISTRICT ELECTRIC COMPANY
TO
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
AND
UMB BANK & TRUST, N.A.
 
Trustees
 
Thirty-Seventh Supplemental Indenture
 
Dated as of June 9, 2011
 
 (Supplemental to Indenture dated as of September 1, 1944)
 
For the Purpose of Amending Section 4.11
Of the Indenture Dated as of September 1, 1944
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS1
 




   
PAGE
PARTIES
 
1
RECITALS
 
1
         
ARTICLE I
 
 
 
MODIFICATION OF ORIGINAL INDENTURE
 
 
SECTION 1.
Amendment of Section 4.11 of the Indenture
3
     
SECTION 2.
Each Applicable Supplemental Indenture shall be construed to continue Section
4.11 as amended
3
 
 
ARTICLE II
 
 
 
MISCELLANEOUS PROVISIONS
 
 
Section 1.
Original Indenture, as supplemented and amended, ratified and confirmed
3
Section 2.
Bonds delivered in exchange or substitution need not bear notation
3
Section 3.
This Supplemental Indenture may be executed in counterparts
3
Section 4.
Rights conferred only on holder of bonds, Company and Trustees
4
Section 5.
The recitals and statements are deemed to be those of the Company and not of the
Trustee.
4
TESTIMONIUM
 
5
SIGNATURES AND SEALS
5
ACKNOWLEDGMENTS
8


 
-i-

--------------------------------------------------------------------------------

 




--------------------------------------------------------------------------------

 
1
This Table of Contents is not a part of the annexed Supplemental Indenture as
executed.

 

 
 
 

--------------------------------------------------------------------------------

 

THIRTY-SEVENTH SUPPLEMENTAL INDENTURE, dated as of June 9,  2011, between The
Empire District Electric Company, a corporation organized and existing under the
laws of the State of Kansas (hereinafter called the “Company”), party of the
first part, and The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America and
located in the State of California with a trust office at 2 N. LaSalle Street,
Suite 1020, in the City of Chicago, Illinois, and UMB Bank & Trust, N.A., a
national banking association organized and existing under the laws of the United
States of America and having its principal corporate trust office in the City of
St. Louis, Missouri (hereinafter sometimes called respectively the “Principal
Trustee” and the “Missouri Trustee” and together the “Trustees” and each thereof
a “Trustee”), as Trustees, parties of the second part.
 
WHEREAS the Company has heretofore executed and delivered to the Trustees its
Indenture of Mortgage and Deed of Trust, dated as of September 1, 1944
(hereinafter sometimes referred to as the “Original Indenture”), to secure an
issue of First Mortgage Bonds of the Company, issuable in series; and
 
WHEREAS the Company has heretofore executed and delivered to the Trustees
thirty-six Supplemental Indentures supplemental to the Original Indenture as
follows:
 



Title
Dated
First Supplemental Indenture
as of June 1, 1946
Second Supplemental Indenture
as of January 1, 1948
Third Supplemental Indenture
as of December 1, 1950
Fourth Supplemental Indenture
as of December 1, 1954
Fifth Supplemental Indenture
as of June 1, 1957
Sixth Supplemental Indenture
as of February 1, 1968
Seventh Supplemental Indenture
as of April 1, 1969
Eighth Supplemental Indenture
as of May 1, 1970
Ninth Supplemental Indenture
as of July 1, 1976
Tenth Supplemental Indenture
as of November 1, 1977
Eleventh Supplemental Indenture
as of August 1, 1978
Twelfth Supplemental Indenture
as of December 1, 1978
Thirteenth Supplemental Indenture
as of November 1, 1979
Fourteenth Supplemental Indenture
as of September 15, 1983
Fifteenth Supplemental Indenture
as of October 1, 1988
Sixteenth Supplemental Indenture
as of November 1, 1989
Seventeenth Supplemental Indenture
as of December 1, 1990
Eighteenth Supplemental Indenture
as of July 1, 1992
Nineteenth Supplemental Indenture
as of May 1, 1993
Twentieth Supplemental Indenture
as of June 1, 1993
Twenty-First Supplemental Indenture
as of October 1, 1993
Twenty-Second Supplemental Indenture
as of November 1, 1993
Twenty-Third Supplemental Indenture
as of November 1, 1993
Twenty-Fourth Supplemental Indenture
as of March 1, 1994
Twenty-Fifth Supplemental Indenture
as of November 1, 1994
Twenty-Sixth Supplemental Indenture
as of April 1, 1995
Twenty-Seventh Supplemental Indenture
as of June 1, 1995
Twenty-Eighth Supplemental Indenture
as of December 1, 1996
Twenty-Ninth Supplemental Indenture
as of April 1, 1998
Thirtieth Supplemental Indenture
as of July 1, 1999

 
 
 

--------------------------------------------------------------------------------

 
 
Thirty-First Supplemental Indenture
as of March 27, 2007
Thirty-Second Supplemental Indenture
as of March 11, 2008
Thirty-Third Supplemental Indenture
as of May 16, 2008
Thirty-Fourth Supplemental Indenture
as of March 27, 2009
Thirty-Fifth Supplemental Indenture
as of May 28, 2010
Thirty-Sixth Supplemental Indenture
as of August 25, 2010



some for the purpose of creating an additional series of bonds and of conveying
additional property of the Company, and some for the purpose of modifying or
amending provisions of the Original Indenture (the Original Indenture, all said
Supplemental Indentures (other than the Thirtieth Supplemental Indenture, which
did not become effective) and this Supplemental Indenture are herein
collectively called the “Indenture”); and
 
WHEREAS the only Bonds outstanding as of the date hereof were issued pursuant to
the Twenty-Second, Twenty-Third, Twenty-Eighth, Thirty-First, Thirty-Third,
Thirty-Fourth, Thirty-Fifth and Thirty-Sixth Supplemental Indentures
(collectively, the “Applicable Supplemental Indentures”), under which the Bonds
of the 5.30% Pollution Control Series due 2013, the 5.20% Pollution Control
Series due 2013, the 7.20% Series due 2016, the 5.875% Series due 2037, the
6.375% Series due 2018, the 7.00% Series due 2024, the 4.65% Series due 2020 and
the 5.20% Series due 2040, respectively; and
 
WHEREAS in each of the Applicable Supplemental Indentures, the Company agreed
that the covenant set forth in Section 4.11 of the Original Indenture would
continue in effect for so long as any Bonds of the particular series issued
under such Applicable Supplemental Indenture were outstanding; and
 
WHEREAS pursuant to Article 15 of the Original Indenture and in accordance with
the provisions, terms and conditions thereof, the modification of the Indenture
hereinbelow set forth has been duly made, the same having been made by the
written consent of the holders of at least 60% in aggregate principal amount of
the Bonds entitled to consent with respect to such modification, which
modification was duly approved by the Company as evidenced by a certified
resolution of the Board of Directors filed with the Principal Trustee; and
 
WHEREAS Section 14.01 of the Original Indenture provides that the Company and
the Trustees may enter into indentures supplemental to the Original Indenture,
which thereafter shall form a part thereof, to give effect to actions taken by
bondholders pursuant to the provisions of Article 15 of the Original Indenture,
and Sections 15.09 and 15.10 of the Original Indenture provide that instruments
supplemental to the Original Indenture embodying any modifications or
alterations of the Indenture made by written consent of bondholders may be
executed by the Trustees and the Company; and
 
WHEREAS the consent of at least 60% of the bondholder has been obtained and is
sufficient to enact the modifications contained herein; and
 
WHEREAS the Company desires and hereby authorizes and directs the Trustees to
execute this Supplemental Indenture embodying the modifications of the Indenture
made and approved as aforesaid; and
 
WHEREAS the Board of Directors of the Company has authorized the Company to
enter into this Thirty-Seventh Supplemental Indenture (herein sometimes referred
to as “this Thirty- Seventh Supplemental Indenture” or “this Supplemental
Indenture”) for the purpose of embodying the modification of the Indenture made
and approved as aforesaid; and
 

 
-2-

--------------------------------------------------------------------------------

 

WHEREAS the Company represents that all acts and things necessary have happened,
been done, and been performed, to make this Supplemental Indenture a valid and
binding instrument, in accordance with its terms;
 
NOW, THEREFORE, THIS THIRTY-SEVENTH SUPPLEMENTAL INDENTURE WITNESSETH: That The
Empire District Electric Company, the Company herein named, in consideration of
the premises and of One Dollar ($1.00) to it duly paid by the Trustees at or
before the ensealing and delivery of these presents, the receipt whereof is
hereby acknowledged, the Company and the Trustees hereby agree as follows.
 
ARTICLE I
 


 
MODIFICATION OF INDENTURE
 
Section 1.
 
(a)           Section 4.11 of the Indenture is hereby amended so as to add the
following language:  “(i) the foregoing provisions shall not prohibit the
Company from paying any dividend on its common stock, making any other
distribution on any shares of its common stock or purchasing any shares of its
common stock, in each case within 60 days after the related date of declaration
(or, in the case of any purchase of shares of common stock, the related date of
the giving of irrevocable notice) if (x) on the date of declaration or notice,
such dividend, distribution or purchase would have complied with the provisions
of the Indenture and (y) as of the last day of the calendar month ended
immediately preceding the date of such payment, the ratio of Total Indebtedness
to Total Capitalization (after giving pro forma effect to the payment of such
dividend, distribution, or purchase) was not more than 0.625 to 1 and (ii)”
after the clause “provided, however, that, for the purposes of this §4.11,” in
the first sentence thereof.
 
(b)           Section 4.11 of the Indenture is hereby amended so as to add, at
the end of Section 4.11 thereof, the following language: “For purposes of this
§4.11, (1) “Total Indebtedness” shall mean all Indebtedness of the Company and
its subsidiaries on a consolidated basis but shall exclude all accounts payable
and expenses incurred in the ordinary course of the Company’s and its respective
subsidiaries’ businesses; (2) “Total Capitalization” shall mean the sum of Total
Indebtedness and stockholders’ equity, preferred and preference stock and other
securities included on the consolidated balance sheet of the Company and its
subsidiaries; and (3) “Indebtedness” shall mean as of any time the same is to be
determined, the aggregate of: (a) all indebtedness with respect to borrowed
money; (b) all reimbursement and other obligations with respect to letters of
credit, banker’s acceptances, customer advances and other extensions of credit
whether or not representing obligations for borrowed money; (c) the aggregate
amount of capitalized lease obligations; (d) all indebtedness secured by any
lien or any security interest on any property, whether or not the same would be
classified as a liability on a balance sheet; (e) all indebtedness representing
the deferred purchase price of property, but excluding all trade payables
incurred in the ordinary course of business; and (f) all guaranties,
endorsements (other than any liability arising out of the endorsement of items
for deposit or collection in the ordinary course of business) and other
contingent obligations in respect of, or any obligations to purchase or
otherwise acquire, any of the foregoing; provided that Indebtedness of the
Company shall be computed and determined, without duplication, on a consolidated
basis for the Company and its subsidiaries after the elimination of intercompany
items in accordance with generally accepted
 

 
-3-

--------------------------------------------------------------------------------

 

accounting principles as in effect in the United States. Notwithstanding any
other provision of the Indenture providing for any amount to be determined in
accordance with generally accepted accounting principles, for purposes of
determining compliance with this §4.11, any election by the Company to measure
an item of Indebtedness using fair value (as permitted by Accounting Standards
Codification 825-10-25, formerly known as Statement of Financial Accounting
Standards No. 159, or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.”
 
Section 2.   Each of the Applicable Supplemental Indentures shall be construed
to continue in effect the covenant set forth in Section 4.11 of the Original
Indenture as amended hereby.
 
ARTICLE II

 
MISCELLANEOUS PROVISIONS
 
Section 1.  The Original Indenture as heretofore and hereby supplemented and
amended is in all respects ratified and confirmed; and the Original Indenture,
this Supplemental Indenture and all other indentures supplemental to the
Original Indenture shall be read, taken and construed as one and the same
instrument.  Neither the execution of this Supplemental Indenture nor anything
herein contained shall be construed to impair the lien of the Original Indenture
as heretofore supplemented and amended on any of the property subject thereto,
and such lien shall remain in full force and effect as security for all bonds
now outstanding or hereafter issued under the Indenture.  All terms defined in
Article 1 of the Original Indenture, as heretofore supplemented, for all
purposes of this Supplemental Indenture, shall have the meanings therein
specified, unless the context otherwise requires.
 
Section 2.    Bonds authenticated and delivered after the date hereof in
exchange or substitution for Bonds of a series outstanding on the date hereof
need not bear a notation of the amendment and modification of the Indenture
provided for herein.
 
Section 3.    This Supplemental Indenture may be simultaneously executed in any
number of counterparts, and all said counterparts executed and delivered, each
as an original, shall constitute but one and the same instrument.
 
Section 4.    Nothing in this Supplemental Indenture contained, shall, or shall
be construed to, confer upon any person other than a holder of bonds issued
under the Indenture, the Company and the Trustees any right or interest to avail
himself of any benefit under any provision of the Indenture, as heretofore
supplemented and amended, or of this Supplemental Indenture.
 
Section 5.    The recitals and statements herein are deemed to be those of the
Company and not of the Trustees (other than the due authorization and execution
by Trustees).
 

 
-4-

--------------------------------------------------------------------------------

 

                      IN WITNESS WHEREOF, The Empire District Electric Company,
party of the first part, has caused its corporate name to be hereunto affixed
and this instrument to be signed by its President or a Vice President, and its
corporate seal to be hereunto affixed and attested by its Secretary or an
Assistant Secretary for and in its behalf; and The Bank of New York Mellon Trust
Company, N.A. and UMB Bank & Trust, N.A., parties of the second part, have each
caused its corporate name to be hereunto affixed, and this instrument to be
signed by a Vice President or an Assistant Vice President and its corporate seal
to be hereunto affixed and attested by its Secretary, a Vice President, an
Assistant Secretary or an Assistant Vice President for and in its behalf, all as
of the day and year first above written.




 
THE EMPIRE DISTRICT ELECTRIC COMPANY
 
 
 
By:
/s/   
Bradley P. Beecher    
Name:
Bradley P. Beecher
   
Title:
President and Chief Executive Officer


 
[Corporate Seal]
 
Attest:
 
 
/s/
Janet S. Watson
Name:
Janet S. Watson
Title:
Secretary - Treasurer



Signed, sealed and delivered by
THE EMPIRE DISTRICT ELECTRIC COMPANY
in the presence of:
 
/s/
Patricia A. Settle
Name:
Patricia A. Settle


/s/
Laurie A. Delano
Name:
Laurie A. Delano




 
-5-

--------------------------------------------------------------------------------

 




 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee
 
 
By:
/s/   
Sharon McGrath    
Name:
Sharon McGrath
   
Title:
Vice President


 
[Corporate Seal]
 
Attest:
 
 
/s/
Richard Tamas
Name:
Richard Tamas
Title:
Vice President



Signed, sealed and delivered by
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.
in the presence of:
 
/s/
Linda Garcia
Name:
Linda Garcia, Vice President


/s/
Lawrence Kusch
Name:
Lawrence Kusch, Vice President


 
 
 

 
-6-

--------------------------------------------------------------------------------

 
 





 
UMB BANK & TRUST, N.A.,
as Trustee
 
 
By:
/s/   
Sharon McGrath    
Name:
Sandra Battas
   
Title:
Vice President


 
[Corporate Seal]
 
Attest:
 
 
/s/
Richard F. Novosak
Name:
Richard F. Novosak
Title:
Assistant Vice President



Signed, sealed and delivered by
UMB BANK & TRUST, N.A.,
in the presence of:
 
/s/
Rebecca Dengler
Name:
Rebecca Dengler, Vice President


/s/
Karie Puleo
Name:
Karie Puleo, Assistant Vice President





 
-7-

--------------------------------------------------------------------------------

 



State of Missouri
)
   
)  ss.:
 
County of Newton
)
 



Be It Remembered, and I do hereby certify, that on this 9th day of June, 2011,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Bradley P. Beecher, the President and Chief Executive Officer of The
Empire District Electric Company, a Kansas corporation, and Janet S. Watson, the
Secretary-Treasurer of said corporation, who are both to me personally known,
and both personally known to me to be such officers and to be the identical
persons whose names are subscribed to the foregoing instrument as such President
and Chief Executive Officer and Secretary-Treasurer, respectively, and as the
persons who subscribed the name and affixed the seal of said The Empire District
Electric Company, one of the makers thereof, to the foregoing instrument as its
President and Chief Executive Officer and Secretary-Treasurer, and they each
acknowledged to me that they, being thereunto duly authorized, executed the same
for the uses, purposes and consideration therein set forth and expressed, and in
the capacities therein stated, as their free and voluntary act and deed, and as
the free and voluntary act and deed of said corporation.
 
And the said Bradley P. Beecher and Janet S. Watson, being each duly sworn by
me, severally deposed and said: that they reside in Joplin, Missouri, that they
were at that time President and Chief Executive Officer and Secretary-Treasurer,
respectively, of said corporation; that they knew the corporate seal of said
corporation, and that the seal affixed to said instrument was such corporate
seal, and was thereto affixed by said Secretary-Treasurer, and the said
instrument was signed by said President and Chief Executive Officer, in
pursuance of the power and authority granted them by the By-Laws of said
corporation, and by authority of the Board of Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official and
notarial seal at my office in said County and State the day and year last above
written.
 
My commission expires August 26, 2011.
 
[Notarial Seal]
 
 



 
/s/     Julia L. Blackburn
 
Julia L. Blackburn     
 
Notary Public


 
-8-

--------------------------------------------------------------------------------

 



State of Illinois
)
   
)  ss.:
 
County of Cook
)
 


 
Be It Remembered, and I do hereby certify, that on this 9th day of June, 2011,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Sharon McGrath, Vice President of The Bank of New York Mellon Trust
Company, N.A., a national banking association organized under the laws of the
United States of America, and Richard Tamas, Vice President of said association,
who are both to me personally known, and both personally known to me to be such
officers and to be the identical persons whose names are subscribed to the
foregoing instrument as such Vice President and Vice President, respectively,
and as the persons who subscribed the name and affixed the seal of said The Bank
of New York Mellon Trust Company, N.A., one of the makers thereof, to the
foregoing instrument as its Vice President and Vice President, respectively, and
they each acknowledged to me that they, being thereunto duly authorized,
executed the same for the uses, purposes and consideration therein set forth and
expressed, and in the capacities therein stated, as their free and voluntary act
and deed, and as the free and voluntary act and deed of said association.
 
And the said Sharon McGrath and Richard Tamas, being each duly sworn by me,
severally deposed and said:  that they reside in Omaha, Nebraska and Chicago,
Illinois, respectively; that they were at that time respectively Vice President
and Vice President, of said association; that they knew the corporate seal of
said association, and that the seal affixed to said instrument was such
corporate seal, and was thereto affixed by said Vice President, and the said
instrument was signed by said Vice President, in pursuance of the power and
authority granted them by the By-Laws of said association, and by authority of
the Board of Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official and
notarial seal at my office in said County and State the day and year last above
written.
 
My commission expires November 15, 2011.
 
 [Notarial Seal]


 



 
/s/     Robert Cafarelli
 
Robert Cafarelli 
 
Notary Public



 
-9-

--------------------------------------------------------------------------------

 

State of Missouri
)
   
)  ss.:
 
County of Newton
)
 


Be It Remembered, and I do hereby certify, that on this 9th day of June, 2011,
before me, a Notary Public in and for the County and State aforesaid, personally
appeared Sandra Battas, Vice President of UMB Bank & Trust, N.A., a national
banking association organized under the laws of the United States of America,
and Richard F. Novosak, Assistant Vice President of said association, who are
both to me personally known, and both personally known to me to be such officers
and to be the identical persons whose names are subscribed to the foregoing
instrument as such Vice President and Assistant Vice President, respectively,
and as the persons who subscribed the name and affixed the seal of said UMB Bank
& Trust, N.A. one of the makers thereof, to the foregoing instrument as its Vice
President and Assistant Vice President, and they each acknowledged to me that
they, being thereunto duly authorized, executed the same for the uses, purposes
and consideration therein set forth and expressed, and in the capacities therein
stated, as their free and voluntary act and deed, and as the free and voluntary
act and deed of said association.
 
And the said Sandra Battas and Richard F. Novosak, being each duly sworn by me,
severally deposed and said:  that they reside in Caseyville, Illinois and
Imperial, Missouri, respectively; that they were at that time respectively Vice
President and Assistant Vice President of said association; that they knew the
corporate seal of said association, and that the seal affixed to said instrument
was such corporate seal, and was thereto affixed by said Assistant Vice
President, and the said instrument was signed by said Vice President, in
pursuance of the power and authority granted them by the By-Laws of said
association, and by authority of the Board of Directors thereof.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
at my office in said County and State the day and year last above written.
 
My commission expires January 8, 2014.
 
 [Notarial Seal]
 



 
/s/     Debra Oberkfell
 
Notary Public


 
-10-

--------------------------------------------------------------------------------





